                           1 DOLL AMIR & ELEY LLP
                             HUNTER R. ELEY (SBN 224321)
                           2 heley@dollamir.com
                           3 CHELSEA L. DIAZ (SBN 271859)
                             cdiaz@dollamir.com
                           4 1888 Century Park East, Suite 1850
                           5 Los Angeles, California 90067
                             Tel: 310.557.9100
                           6 Fax: 310.557.9101
                           7
                             Attorneys for Defendant,
                           8 CAPITAL ONE BANK (USA), N.A.
                           9
                          10                      UNITED STATES DISTRICT COURT
                          11                       EASTERN DISTRICT OF CALIFORNIA
D OLL A MIR & E LEY LLP




                          12
                          13   ASHLEY HOLLOWAY,                     Case No. 2:18-cv-02736-WBS-CKB
                                                                    Assigned to Judge William B. Shubb;
                          14                Plaintiff,              Referred to Magistrate Judge
                          15                                        Carolyn K. Delaney
                               v.
                          16                                        STIPULATED PROTECTIVE
                          17   EXPERIAN INFORMATION                 ORDER
                               SOLUTIONS, INC.; FIRST PREMIER
                          18   BANK; CAPITAL ONE, NATIONAL
                          19   ASSOCIATION; ONEMAIN                 Complaint Filed: 10/10/2018
                               FINANCIAL; IC SYSTEMS, INC.;         Trial Date:      TBA
                          20   USCB, INC.
                          21
                                            Defendant.
                          22
                          23
                          24
                          25
                          26
                          27
                          28


                               STIPULATED PROTECTIVE ORDER                  CASE NO. 2:18-CV-02736-WBS-CKB
                           1 1.      PURPOSES AND LIMITATIONS
                           2         Disclosure and discovery activity in this action are likely to involve production
                           3 of confidential, proprietary, or private information for which special protection from
                           4 public disclosure and from use for any purpose other than prosecuting this litigation
                           5 may be warranted. Accordingly, the parties hereby stipulate to and petition the court
                           6 to enter the following Stipulated Protective Order. The parties acknowledge that this
                           7 Order does not confer blanket protections on all disclosures or responses to discovery
                           8 and that the protection it affords from public disclosure and use extends only to the
                           9 limited information or items that are entitled to confidential treatment under the
                          10 applicable legal principles. The parties further acknowledge, as set forth in Section
                          11 12.3, below, that this Stipulated Protective Order does not entitle them to file
D OLL A MIR & E LEY LLP




                          12 confidential information under seal; Local Rule 141 sets forth the procedures that
                          13 must be followed and the standards that will be applied when a party seeks permission
                          14 from the court to file material under seal.
                          15 2.      DEFINITIONS
                          16         2.1   Challenging Party: a Party or Non-Party that challenges the designation
                          17 of information or items under this Order.
                          18         2.2   “CONFIDENTIAL” Information or Items: information (regardless of
                          19 how it is generated, stored or maintained) or tangible things that qualify for protection
                          20 under Federal Rule of Civil Procedure 26(c) or any state or federal law.
                          21         2.3   Counsel (without qualifier): Outside Counsel of Record and House
                          22 Counsel (as well as their support staff).
                          23         2.4   Designating Party: a Party or Non-Party that designates information or
                          24 items that it produces in disclosures or in responses to discovery as
                          25 “CONFIDENTIAL.”
                          26         2.5   Disclosure or Discovery Material: all items or information, regardless of
                          27 the medium or manner in which it is generated, stored, or maintained (including,
                          28 among other things, testimony, transcripts, and tangible things), that are produced or

                                                                           1
                               STIPULATED PROTECTIVE ORDER                            CASE NO. 2:18-CV-02736-WBS-CKB
                           1 generated in disclosures or responses to discovery in this matter.
                           2         2.6    Expert: a person with specialized knowledge or experience in a matter
                           3 pertinent to the litigation who has been retained by a Party or its counsel to serve as
                           4 an expert witness or as a consultant in this action.
                           5         2.7    House Counsel: attorneys who are employees of a party to this action.
                           6 House Counsel does not include Outside Counsel of Record or any other outside
                           7 counsel.
                           8         2.8    Non-Party: any natural person, partnership, corporation, association, or
                           9 other legal entity not named as a Party to this action.
                          10         2.9    Outside Counsel of Record: attorneys who are not employees of a party
                          11 to this action but are retained to represent or advise a party to this action and have
D OLL A MIR & E LEY LLP




                          12 appeared in this action on behalf of that party or are affiliated with a law firm which
                          13 has appeared on behalf of that party.
                          14         2.10 Party: any party to this action, including all of its officers, directors,
                          15 employees, consultants, retained experts, and Outside Counsel of Record (and their
                          16 support staffs).
                          17         2.11 Producing Party: a Party or Non-Party that produces Disclosure or
                          18 Discovery Material in this action.
                          19         2.12 Professional Vendors: persons or entities that provide litigation support
                          20 services (e.g., photocopying, videotaping, translating, preparing exhibits or
                          21 demonstrations, and organizing, storing, or retrieving data in any form or medium)
                          22 and their employees and subcontractors.
                          23         2.13 Protected Material: any Disclosure or Discovery Material that is
                          24 designated as “CONFIDENTIAL.”
                          25         2.14 Receiving Party: a Party that receives Disclosure or Discovery Material
                          26 from a Producing Party.
                          27 3.      SCOPE
                          28         The protections conferred by this Stipulation and Order cover not only

                                                                           2
                               STIPULATED PROTECTIVE ORDER                              CASE NO. 2:18-CV-02736-WBS-CKB
                           1 Protected Material (as defined above), but also (1) any information copied or
                           2 extracted from Protected Material; (2) all copies, excerpts, summaries, or
                           3 compilations of Protected Material; and (3) any testimony, conversations, or
                           4 presentations by Parties or their Counsel that might reveal Protected Material.
                           5 However, the protections conferred by this Stipulation and Order do not cover the
                           6 following information: (a) any information that is in the public domain at the time of
                           7 disclosure to a Receiving Party or becomes part of the public domain after its
                           8 disclosure to a Receiving Party as a result of publication not involving a violation of
                           9 this Order, including becoming part of the public record through trial or otherwise;
                          10 and (b) any information known to the Receiving Party prior to the disclosure or
                          11 obtained by the Receiving Party after the disclosure from a source who obtained the
D OLL A MIR & E LEY LLP




                          12 information lawfully and under no obligation of confidentiality to the Designating
                          13 Party. Any use of Protected Material at trial shall be governed by a separate
                          14 agreement or order.
                          15 4.      DURATION
                          16         Even after final disposition of this litigation, the confidentiality obligations
                          17 imposed by this Order shall remain in effect until a Designating Party agrees
                          18 otherwise in writing or a court order otherwise directs. Final disposition shall be
                          19 deemed to be the later of (1) dismissal of all claims and defenses in this action, with
                          20 or without prejudice; and (2) final judgment herein after the completion and
                          21 exhaustion of all appeals, rehearings, remands, trials, or reviews of this action,
                          22 including the time limits for filing any motions or applications for extension of time
                          23 pursuant to applicable law.
                          24 5.      DESIGNATING PROTECTED MATERIAL
                          25         5.1    Exercise of Restraint and Care in Designating Material for Protection.
                          26 Each Party or Non-Party that designates information or items for protection under this
                          27 Order must take care to limit any such designation to specific material that qualifies
                          28 under the appropriate standards. The Designating Party must designate for protection

                                                                           3
                               STIPULATED PROTECTIVE ORDER                              CASE NO. 2:18-CV-02736-WBS-CKB
                           1 only those parts of material, documents, items, or oral or written communications that
                           2 qualify – so that other portions of the material, documents, items, or communications
                           3 for which protection is not warranted are not swept unjustifiably within the ambit of
                           4 this Order.
                           5         If it comes to a Designating Party’s attention that information or items that it
                           6 designated for protection do not qualify for protection, that Designating Party must
                           7 promptly notify all other Parties that it is withdrawing the mistaken designation.
                           8         5.2   Manner and Timing of Designations. Except as otherwise provided in
                           9 this Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise
                          10 stipulated or ordered, Disclosure or Discovery Material that qualifies for protection
                          11 under this Order must be clearly so designated before the material is disclosed or
D OLL A MIR & E LEY LLP




                          12 produced.
                          13         Designation in conformity with this Order requires:
                          14               (a)    for information in documentary form (e.g., paper or electronic
                          15 documents, but excluding transcripts of depositions or other pretrial or trial
                          16 proceedings), that the Producing Party affix the legend “CONFIDENTIAL” to each
                          17 page that contains protected material.
                          18               (b)    for testimony given in deposition or in other pretrial or trial
                          19 proceedings, that the Designating Party identify on the record, before the close of the
                          20 deposition, hearing, or other proceeding, all protected testimony.
                          21               (c)    for information produced in some form other than documentary
                          22 and for any other tangible items, that the Producing Party affix in a prominent place
                          23 on the exterior of the container or containers in which the information or item is
                          24 stored the legend “CONFIDENTIAL.” If only a portion or portions of the
                          25 information or item warrant protection, the Producing Party, to the extent practicable,
                          26 shall identify the protected portion(s).
                          27         5.3   Inadvertent Failures to Designate. If timely corrected, an inadvertent
                          28 failure to designate qualified information or items does not, standing alone, waive the

                                                                          4
                               STIPULATED PROTECTIVE ORDER                             CASE NO. 2:18-CV-02736-WBS-CKB
                           1 Designating Party’s right to secure protection under this Order for such material.
                           2 Upon timely correction of a designation, the Receiving Party must make reasonable
                           3 efforts to assure that the material is treated in accordance with the provisions of this
                           4 Order.
                           5 6.      CHALLENGING CONFIDENTIALITY DESIGNATIONS
                           6         6.1    Timing of Challenges. Any Party or Non-Party may challenge a
                           7 designation of confidentiality at any time. Unless a prompt challenge to a
                           8 Designating Party’s confidentiality designation is necessary to avoid foreseeable,
                           9 substantial unfairness, unnecessary economic burdens, or a significant disruption or
                          10 delay of the litigation, a Party does not waive its right to challenge a confidentiality
                          11 designation by electing not to mount a challenge promptly after the original
D OLL A MIR & E LEY LLP




                          12 designation is disclosed.
                          13         6.2    Meet and Confer. The Challenging Party shall initiate the dispute
                          14 resolution process by providing written notice of each designation it is challenging
                          15 and describing the basis for each challenge. To avoid ambiguity as to whether a
                          16 challenge has been made, the written notice must recite that the challenge to
                          17 confidentiality is being made in accordance with this specific paragraph of the
                          18 Protective Order. The parties shall attempt to resolve each challenge in good faith
                          19 and must begin the process by conferring directly (in voice to voice dialogue; other
                          20 forms of communication are not sufficient) within 14 days of the date of service of
                          21 notice. In conferring, the Challenging Party must explain the basis for its belief that
                          22 the confidentiality designation was not proper and must give the Designating Party an
                          23 opportunity to review the designated material, to reconsider the circumstances, and, if
                          24 no change in designation is offered, to explain the basis for the chosen designation. A
                          25 Challenging Party may proceed to the next stage of the challenge process only if it
                          26 has engaged in this meet and confer process first or establishes that the Designating
                          27 Party is unwilling to participate in the meet and confer process in a timely manner.
                          28         6.3    Judicial Intervention. If the Parties cannot resolve a challenge without

                                                                          5
                               STIPULATED PROTECTIVE ORDER                             CASE NO. 2:18-CV-02736-WBS-CKB
                           1 court intervention, the Challenging Party may file a motion challenging a
                           2 confidentiality designation at any time if there is good cause for doing so, including a
                           3 challenge to the designation of a deposition transcript or any portions thereof. Any
                           4 motion brought pursuant to this provision must be accompanied by a competent
                           5 declaration affirming that the movant has complied with the meet and confer
                           6 requirements imposed by the preceding paragraph.
                           7         The burden of persuasion in any such challenge proceeding shall be on the
                           8 Designating Party. Frivolous challenges, and those made for an improper purpose
                           9 (e.g., to harass or impose unnecessary expenses and burdens on other parties) may
                          10 expose the Challenging Party to sanctions.
                          11 7.      ACCESS TO AND USE OF PROTECTED MATERIAL
D OLL A MIR & E LEY LLP




                          12         7.1   Basic Principles. A Receiving Party may use Protected Material that is
                          13 disclosed or produced by another Party or by a Non-Party in connection with this case
                          14 only for prosecuting, defending, or attempting to settle this litigation. Such Protected
                          15 Material may be disclosed only to the categories of persons and under the conditions
                          16 described in this Order. When the litigation has been terminated, a Receiving Party
                          17 must comply with the provisions of section 13 below (FINAL DISPOSITION).
                          18         Protected Material must be stored and maintained by a Receiving Party at a
                          19 location and in a secure manner that ensures that access is limited to the persons
                          20 authorized under this Order.
                          21         7.2   Disclosure of “CONFIDENTIAL” Information or Items. Unless
                          22 otherwise ordered by the court or permitted in writing by the Designating Party, a
                          23 Receiving Party may disclose any information or item designated
                          24 “CONFIDENTIAL” only to:
                          25               (a)    the Receiving Party’s Outside Counsel of Record in this action, as
                          26 well as employees of said Outside Counsel of Record to whom it is reasonably
                          27 necessary to disclose the information for this litigation and who have signed the
                          28 “Acknowledgment and Agreement to Be Bound” that is attached hereto as Exhibit A;

                                                                          6
                               STIPULATED PROTECTIVE ORDER                            CASE NO. 2:18-CV-02736-WBS-CKB
                           1               (b)    the officers, directors, and employees (including House Counsel)
                           2 of the Receiving Party to whom disclosure is reasonably necessary for this litigation
                           3 and who have signed the “Acknowledgment and Agreement to Be Bound” (Exhibit
                           4 A);
                           5               (c)    Experts (as defined in this Order) of the Receiving Party to whom
                           6 disclosure is reasonably necessary for this litigation and who have signed the
                           7 “Acknowledgment and Agreement to Be Bound” (Exhibit A);
                           8               (d)    the court and its personnel;
                           9               (e)    court reporters and their staff, professional jury or trial
                          10 consultants, mock jurors, and Professional Vendors to whom disclosure is reasonably
                          11 necessary for this litigation and who have signed the “Acknowledgment and
D OLL A MIR & E LEY LLP




                          12 Agreement to Be Bound” (Exhibit A);
                          13               (f)    during their depositions, witnesses in the action to whom
                          14 disclosure is reasonably necessary and who have signed the “Acknowledgment and
                          15 Agreement to Be Bound” (Exhibit A), unless otherwise agreed by the Designating
                          16 Party or ordered by the court. Pages of transcribed deposition testimony or exhibits to
                          17 depositions that reveal Protected Material must be separately bound by the court
                          18 reporter and may not be disclosed to anyone except as permitted under this Stipulated
                          19 Protective Order.
                          20               (g)    the author or recipient of a document containing the information or
                          21 a custodian or other person who otherwise possessed or knew the information.
                          22 8.      PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED
                          23         IN OTHER LITIGATION
                          24         If a Party is served with a subpoena or a court order issued in other litigation
                          25 that compels disclosure of any information or items designated in this action as
                          26 “CONFIDENTIAL,” that Party must:
                          27               (a)    promptly notify in writing the Designating Party. Such notification
                          28 shall include a copy of the subpoena or court order;

                                                                           7
                               STIPULATED PROTECTIVE ORDER                              CASE NO. 2:18-CV-02736-WBS-CKB
                           1               (b)    promptly notify in writing the party who caused the subpoena or
                           2 order to issue in the other litigation that some or all of the material covered by the
                           3 subpoena or order is subject to this Protective Order. Such notification shall include a
                           4 copy of this Stipulated Protective Order; and
                           5               (c)    cooperate with respect to all reasonable procedures sought to be
                           6 pursued by the Designating Party whose Protected Material may be affected.
                           7         If the Designating Party timely seeks a protective order, the Party served with
                           8 the subpoena or court order shall not produce any information designated in this
                           9 action as “CONFIDENTIAL” before a determination by the court from which the
                          10 subpoena or order issued, unless the Party has obtained the Designating Party’s
                          11 permission. The Designating Party shall bear the burden and expense of seeking
D OLL A MIR & E LEY LLP




                          12 protection in that court of its confidential material – and nothing in these provisions
                          13 should be construed as authorizing or encouraging a Receiving Party in this action to
                          14 disobey a lawful directive from another court.
                          15 9.      A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
                          16         PRODUCED IN THIS LITIGATION
                          17               (a)    The terms of this Order are applicable to information produced by
                          18 a Non-Party in this action and designated as “CONFIDENTIAL.” Such information
                          19 produced by Non-Parties in connection with this litigation is protected by the
                          20 remedies and relief provided by this Order. Nothing in these provisions should be
                          21 construed as prohibiting a Non-Party from seeking additional protections.
                          22               (b)    In the event that a Party is required, by a valid discovery request,
                          23 to produce a Non-Party’s confidential information in its possession, and the Party is
                          24 subject to an agreement with the Non-Party not to produce the Non-Party’s
                          25 confidential information, then the Party shall:
                          26                      (1)    promptly notify in writing the Requesting Party and the
                          27 Non-Party that some or all of the information requested is subject to a confidentiality
                          28 agreement with a Non-Party;

                                                                          8
                               STIPULATED PROTECTIVE ORDER                             CASE NO. 2:18-CV-02736-WBS-CKB
                           1                      (2)    promptly provide the Non-Party with a copy of the
                           2 Stipulated Protective Order in this litigation, the relevant discovery request(s), and a
                           3 reasonably specific description of the information requested; and
                           4                      (3)    make the information requested available for inspection by
                           5 the Non-Party.
                           6               (c)    If the Non-Party fails to object or seek a protective order from this
                           7 court within 14 days of receiving the notice and accompanying information, the
                           8 Receiving Party may produce the Non-Party’s confidential information responsive to
                           9 the discovery request. If the Non-Party timely seeks a protective order, the Receiving
                          10 Party shall not produce any information in its possession or control that is subject to
                          11 the confidentiality agreement with the Non-Party before a determination by the court.
D OLL A MIR & E LEY LLP




                          12 Absent a court order to the contrary, the Non-Party shall bear the burden and expense
                          13 of seeking protection in this court of its Protected Material.
                          14 10.     UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
                          15         If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
                          16 Protected Material to any person or in any circumstance not authorized under this
                          17 Stipulated Protective Order, the Receiving Party must immediately (a) notify in
                          18 writing the Designating Party of the unauthorized disclosures, (b) use its best efforts
                          19 to retrieve all unauthorized copies of the Protected Material, (c) inform the person or
                          20 persons to whom unauthorized disclosures were made of all the terms of this Order,
                          21 and (d) request such person or persons to execute the “Acknowledgment and
                          22 Agreement to Be Bound” that is attached hereto as Exhibit A.
                          23 11.     INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
                          24         PROTECTED MATERIAL
                          25         When a Producing Party gives notice to Receiving Parties that certain
                          26 inadvertently produced material is subject to a claim of privilege or other protection,
                          27 the obligations of the Receiving Parties are those set forth in Federal Rule of Civil
                          28 Procedure 26(b)(5)(B). This provision is not intended to modify whatever procedure

                                                                          9
                               STIPULATED PROTECTIVE ORDER                             CASE NO. 2:18-CV-02736-WBS-CKB
                           1 may be established in an e-discovery order that provides for production without prior
                           2 privilege review. Pursuant to Federal Rule of Evidence 502(d) and (e), insofar as the
                           3 parties reach an agreement on the effect of disclosure of a communication or
                           4 information covered by the attorney-client privilege or work product protection, the
                           5 parties may incorporate their agreement in the stipulated protective order submitted to
                           6 the court.
                           7 12.     MISCELLANEOUS
                           8         12.1 Right to Further Relief. Nothing in this Order abridges the right of any
                           9 person to seek its modification by the court in the future.
                          10         12.2 Right to Assert Other Objections. By stipulating to the entry of this
                          11 Protective Order no Party waives any right it otherwise would have to object to
D OLL A MIR & E LEY LLP




                          12 disclosing or producing any information or item on any ground not addressed in this
                          13 Stipulated Protective Order. Similarly, no Party waives any right to object on any
                          14 ground to use in evidence of any of the material covered by this Protective Order.
                          15         12.3 Filing Protected Material. Without written permission from the
                          16 Designating Party or a court order secured after appropriate notice to all interested
                          17 persons, a Party may not file in the public record in this action any Protected Material.
                          18 A Party that seeks to file under seal any Protected Material must comply with Local
                          19 Rule 141. Protected Material may only be filed under seal pursuant to a court order
                          20 authorizing the sealing of the specific Protected Material at issue. Pursuant to Local
                          21 Rule 141, a sealing order will issue only upon a request establishing that the Protected
                          22 Material at issue is privileged, protectable as a trade secret, or otherwise entitled to
                          23 protection under the law.
                          24 13.     FINAL DISPOSITION
                          25         Within 60 days after the final disposition of this action, as defined in paragraph
                          26 4, each Receiving Party must return all Protected Material to the Producing Party or
                          27 destroy such material. As used in this subdivision, “all Protected Material” includes
                          28 all copies, abstracts, compilations, summaries, and any other format reproducing or

                                                                          10
                               STIPULATED PROTECTIVE ORDER                              CASE NO. 2:18-CV-02736-WBS-CKB
                           1 capturing any of the Protected Material. Whether the Protected Material is returned
                           2 or destroyed, the Receiving Party must submit a written certification to the Producing
                           3 Party (and, if not the same person or entity, to the Designating Party) by the 60 day
                           4 deadline that (1) identifies (by category, where appropriate) all the Protected Material
                           5 that was returned or destroyed and (2) affirms that the Receiving Party has not
                           6 retained any copies, abstracts, compilations, summaries or any other format
                           7 reproducing or capturing any of the Protected Material. Notwithstanding this
                           8 provision, Counsel are entitled to retain an archival copy of all pleadings, motion
                           9 papers, trial, deposition, and hearing transcripts, legal memoranda, correspondence,
                          10 deposition and trial exhibits, expert reports, attorney work product, and consultant and
                          11 expert work product, even if such materials contain Protected Material. Any such
D OLL A MIR & E LEY LLP




                          12 archival copies that contain or constitute Protected Material remain subject to this
                          13 Protective Order as set forth in Section 4 (DURATION).
                          14
                          15 IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
                          16
                          17   DATED: September 18, 2019            DOLL AMIR & ELEY LLP
                          18
                          19                                        By:   /s/ Chelsea L. Diaz
                                                                        HUNTER R. ELEY
                          20
                                                                        CHELSEA L. DIAZ
                          21                                        Attorneys for Defendant,
                                                                    CAPITAL ONE BANK (USA), N.A.
                          22
                          23
                          24
                               DATED: September 18, 2019          GALE ANGELO JOHNSON & PRUETT P.C.
                          25
                          26                                         By:        /s/ Elliot Gale
                                                                               Elliot Gale
                          27                                                   Attorneys for Plaintiff
                          28                                                   ASHLEY HOLLOWAY

                                                                          11
                               STIPULATED PROTECTIVE ORDER                              CASE NO. 2:18-CV-02736-WBS-CKB
                           1
                               DATED: September 18, 2019                   YU MOHANDESI, LLP
                           2
                           3
                                                                           By:      /s/ Tamar Gabriel Ellyin
                           4                                                       Tamar Gabriel Ellyin
                           5                                                       Attorneys for Defendant
                                                                                   IC SYSTEMS, INC.
                           6
                           7
                           8           PURSUANT TO STIPULATION, IT IS SO ORDERED, with the following
                           9 amendments and clarifications:
                          10      1.   The parties shall comply with the provisions and procedures of Local
                          11 Rules 140 and 141 with respect to sealing or redaction requests. To the extent that the
D OLL A MIR & E LEY LLP




                          12 parties’ stipulation conflicts with the Local Rules, the Local Rules shall govern.
                          13           2.       Prior to filing any motion related to this stipulated protective order or
                          14 other discovery motion, the parties shall first exhaust informal meet-and-confer
                          15 efforts and otherwise comply with Local Rule 251.
                          16           3.       Nothing in this order limits the testimony of parties or non-parties, or the
                          17 use of certain documents, at any court hearing or trial—such determinations will only
                          18 be made by the court at the hearing or trial, or upon an appropriate motion.
                          19           4.       Pursuant to Local Rule 141.1(f), the court will not retain jurisdiction over
                          20 enforcement of the terms of this stipulated protective order after the action is
                          21 terminated.
                          22 Dated: October 21, 2019
                          23                                                 _____________________________________
                                                                             CAROLYN K. DELANEY
                          24                                                 UNITED STATES MAGISTRATE JUDGE
                          25
                          26
                               15 holloway2736.po
                          27
                          28

                                                                              12
                               STIPULATED PROTECTIVE ORDER                                  CASE NO. 2:18-CV-02736-WBS-CKB
                           1                                        EXHIBIT A
                           2            ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
                           3         I, _________________________ [print or type full name], of
                           4 _________________________ [print or type full address], declare under penalty of
                           5 perjury that I have read in its entirety and understand the Stipulated Protective Order
                           6 that was issued by the United States District Court for the Eastern District of
                           7 California on _________________________ [date] in the case of Ashley Holloway v.
                           8 Experian Information Solutions, Inc., et. al.; Case No. 2:18-cv-02736-WBS-CKB. I
                           9 agree to comply with and to be bound by all the terms of this Stipulated Protective
                          10 Order and I understand and acknowledge that failure to so comply could expose me to
                          11 sanctions and punishment in the nature of contempt. I solemnly promise that I will
D OLL A MIR & E LEY LLP




                          12 not disclose in any manner any information or item that is subject to this Stipulated
                          13 Protective Order to any person or entity except in strict compliance with the
                          14 provisions of this Order.
                          15         I further agree to submit to the jurisdiction of the United States District Court
                          16 for the Eastern District of California for the purpose of enforcing the terms of this
                          17 Stipulated Protective Order, even if such enforcement proceedings occur after
                          18 termination of this action.
                          19         I hereby appoint _________________________ [print or type full name] of
                          20 _________________________ [print or type full address and telephone number] as
                          21 my California agent for service of process in connection with this action or any
                          22 proceedings related to enforcement of this Stipulated Protective Order.
                          23
                          24 Date: _________________________
                          25 City and State where sworn and signed: _________________________
                          26 Printed name: _________________________
                          27 Signature: _________________________
                          28

                                                                          13
                               STIPULATED PROTECTIVE ORDER                             CASE NO. 2:18-CV-02736-WBS-CKB
